        Case 19-09020      Doc 5      Filed 06/18/19 Entered 06/18/19 09:54:53                 Desc Adversary
Form B2500A (12/15)
                                            Summons Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In Re:                                                           Bankruptcy No:
Harry S. Porterfield                                             19−00197

Debtor(s).                                                       Chapter 7

Harry S. Porterfield                                             Adversary No. 19−09020
Plaintiff(s)

vs.

KeyBank National Association
Campus Federal Credit Union
Defendant(s)


                          SUMMONS IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons
with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that the
United States and its office and agencies shall file a motion or answer to the complaint within 35 days.

                              Address of the clerk:       111 Seventh Avenue SE #15
                                                          Cedar Rapids, IA 52401−2101


At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                              Attorney for Plaintiff(s)        Steven G. Klesner
                                                               373 Scott Ct, Ste B
                                                               PO Box 3400
                                                               Iowa City, IA 52244


If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                              MEGAN R. WEISS
                                                              Acting Clerk, Bankruptcy Court
                                                              by:



                                                              Deputy Clerk



Date of Issuance: June 18, 2019
        Case 19-09020           Doc 5     Filed 06/18/19 Entered 06/18/19 09:54:53                 Desc Adversary
Form B2500A (12/15)
                                                Summons Page 2 of 2

19−09020




                                              CERTIFICATION OF SERVICE



I,_________________________________ (name), certify that service of this summons and a copy of the complaint
was made _______________________(date) by:

           Mail service: Regular, first class United States mail, postage fully pre−paid, addressed to:


           Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at:




           Residence Service: By leaving the process with the following adult at:




           Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
           addressed to the following officer of the defendant at:




           Publication: The defendant was served as follows: [Describe briefly]




           State Law: The defendant was served pursuant to the laws of the State of _______________, as follows:
           [Describe briefly]




If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am, and
at all times during the service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.




Date __________________________                 Signature_______________________________________________

                      Print Name:                            ___________________________________

                                                             ___________________________________
                  Business Address:                          ___________________________________
                                                             ___________________________________
